DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 10 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 7, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on August 20, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Durelli on March 9, 2022.

The application has been amended as follows: 

1-6. (Cancelled) 

7. (Currently Amended) A process for generating [[an]] asymmetrical  teethcomprising

providing the rotary cutting tool according to claim 10,
rotating the rotary cutting tool,
engaging the gear wheel with the rotary cutting tool
the tool being held in an axially fixed position with [[a]]the median section (M-M) thereof aligned with the radius Rp of the gear wheel, said radius Rp being orthogonal to the rotation axis of the rotary cuttung tool

	8-9. (Cancelled)

10. (Currently Amended) A rotary cutting tool for generating asymmetrical teeth in a gear wheel, each tooth of the gear wheel having an active side (A) with a convex profile conjugated with the profile of a tooth of a counter gear wheel meshing with the gear wheel and a secondary concave side (S), the rotary cutting tool comprising:

a helical toothing extending outward from the cylindrical body along the axial direction of the tool;
wherein the helical toothing extends on a first side of a median section of the tool and a second side of [[a]]the median section (M-M) of the tool, the median section (M-M) being defined as a cross-section perpendicular to the axial direction of the tool and configured to be intersected by a radius Rp of the gear wheel, said radius Rp being orthogonal to the rotation axis of the tool operating on the gear wheel to generate the teeth thereof;
wherein each tooth of the helical toothing has a first side (CA) defining a first side cutting edge configured to generate said active side (A) of said gear wheel teeth, a second side (CS) defining a second side cutting edge configured to generate the secondary concave side (S), and a maximum height measured from a tip of the tooth to a base of the tooth at the cylindrical body;
wherein a first pitch (P1) between the first side cutting edge of consecutive teeth of the helical toothing is constant;
wherein a second pitch (P2) between the second side cutting edge of the consecutive teeth of the helical toothing is greater than the first pitch (P1) and variable along the axial direction of the tool;
wherein, nearest to the median section (M-M) on the first side of the median section (M-M), the second pitch (P2) is greatest on the first side of the median section (M-M);
wherein, on the second side of the median section (M-M), the second pitch (P2) is not greater than the second pitch (P2) nearest to the median section (M-M) on the first side of the median section (M-M);
wherein, on the first side of the median section (M-M) of the tool, the second pitch (P2) decreases, and as the second pitch (P2) decreases a thickness of the helical toothing increases, respectively, the thickness of the helical toothing measured in a direction parallel to the axial direction;
wherein, on the first side of the median section (M-M) of the tool, the maximum height between the consecutive teeth of the helical toothing in the axial direction is substantially 
 over a first portion of said helical toothing between a first end of the helical toothing and the median section (M-M); and
wherein, on the second side of the median section (M-M) of the tool, the maximum height between the consecutive teeth of the helical toothing in the axial direction decreases over a second portion of said helical toothing between the median section (M-M) and a second end of the helical toothing, the second end being opposite the first end.

11-12. (Cancelled)

13. (Previously Presented) The rotary cutting tool according to claim 10, wherein in the second portion in which the maximum height between the consecutive teeth of the helical toothing decreases between said median section and the second end of the toothing, the maximum height between the consecutive teeth of helical toothing begins to decrease at a point closer to the median section than the second end of the helical toothing.

14. (Currently Amended) The rotary cutting tool according to claim 10, wherein, in a direction from an entry toward an exit,  progressively from the entry to the exit
wherein said entry refers to an area in which material begins to be removed from the gear wheel by the tool, and said exit refers to an area in which a fully cut tooth of the gear wheel relinquishes contact with the tool.

Allowable Subject Matter
Claims 7, 10 and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Schicht (DE 686364), discloses a constant pitch between a first side of respective teeth and a variable pitch between a second side of respective teeth.  Yet, the Schicht reference fails to disclose or provide a reason to suggest the variable pitch nearest to a median section on a first side of the median section being the greatest on the first side of the median section while also, on the first side of the median section of the tool, the second pitch decreases, and as the second pitch decreases a thickness of the helical toothing increases, respectively, as recited in claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722